Citation Nr: 0115917	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-21 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim on appeal.

The veteran submitted additional evidence directly to the 
Board and indicated in a signed statement that he wished to 
waive RO consideration of this evidence in accordance with 38 
C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1997, 
the RO found no new and material evidence to warrant 
reopening the claim of entitlement to service connection for 
PTSD.

2.  That evidence associated with the claims file subsequent 
to the January 1997 decision which is neither cumulative nor 
redundant, is so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from January 1997, the 
RO denied entitlement to service connection for PTSD, as the 
RO determined that no new and material evidence had been 
submitted.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the January 1997 rating 
determination consisted of the veteran's service medical 
records and the veteran's "201" personnel file, the latter of 
which included, inter alia, records of awards and 
decorations, unit assignments and records of disciplinary 
proceedings.

Also of record at the time of the January 1997 rating were 
records underlying a September 1987 denial of Social Security 
benefits (SSA), VA examinations and clinical records, and 
private treatment records which demonstrated PTSD with 
apparent onset in 1995.

In the context of the current claim, substantial clinical 
outpatient treatment records pertaining primarily to 
treatment for PTSD have been associated with the claims file.  
The veteran has also summarized his claimed stressors in a 
statement received in March 2000.  Notably that report 
includes, inter alia, details of an incident where the 
veteran was allegedly the victim of a mugging shortly after 
arriving in Vietnam. 

Under the circumstances, the Board believes that these 
records are so significant that they must be considered in 
order to fairly decide the merits of the claim.  In other 
words, they constitute new and material evidence, and the 
veteran's claim has therefore been reopened.  The Board also 
notes that the claimed stressors have yet to be verified.  

It also bears emphasis, however, that the Court has also 
stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the veteran's claim 
having been reopened, a full de novo review and weighing of 
all of the evidence by the RO is in order as more 
particularly set forth in the remand portion of this 
decision.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened to this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.   

As contrasted with satisfying the requirements for reopening 
a claim on the basis of new and material evidence, 
adjudicating entitlement to service-connection for PTSD on 
the merits requires (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

In the instant case, if the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence".  On the 
other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  Gaines v. West, 11 Vet. 
App. 353 (1998).  Some of the claimed stressors are advanced 
as combat related and others are not.

It is particularly important in light of the record to 
ascertain whether the veteran was engaged in combat and, in 
the alternative, whether the claimed stressful events can be 
verified.  If the foregoing can be established, the Board 
observes that it will, thereafter, be necessary to obtain 
additional medical evidence to reconcile the conflicting 
diagnoses already of record.  To that end, while the 
veteran's 201 file does not of itself support that the 
veteran engaged in combat, pertinent unit histories may be 
helpful in corroborating that the veteran engaged in combat 
or that the claimed stressors are otherwise corroborated.  
The Board notes that the RO has not submitted the veteran's 
service information to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for information 
concerning possible combat activity experienced by the 
veteran's units in service or to verify the stressors 
described by the veteran. 

The Board additionally notes that one of the veteran's 
claimed stressors relates to him being the victim of an 
alleged mugging that took place early in his tour in Vietnam.  
In February 1996, VA revised its procedure concerning the 
evaluation of PTSD claims.  Under Change 49 to VA 
Adjudication Procedure Manual, M21-1 [hereinafter Manual M21-
1], "alternative sources" may provide credible evidence of a 
noncombat stressor in PTSD claims based on personal assault.  
Manual M21-1, Part III 5.14c, provides guidance on the types 
of evidence that may serve as "credible supporting evidence" 
for establishing service connection of PTSD which allegedly 
was precipitated by a personal assault during military 
service.  See Manual M21-1, Part III, Change 49, 5.14 (Feb. 
20, 1996).

Paragraph 5.14c(5), Part III, of the VA Adjudication 
Procedure Manual M21-1 (February 20, 1996), states, with 
respect to claims based upon a personal assault: "The service 
record may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  Therefore, development to [sic] 
alternative sources for information is critical."  A list of 
possible alternative sources is provided.  Included among the 
sources are statements from confidants, such as fellow 
service members.  This aspect of his claim also requires 
additional development.  

The Board also observes that Social Security benefits were 
denied in September 1987.  Medical records pursuant to that 
determination appear to have been associated with the claims 
file.  Subsequently, according to an October 1995 statement 
from the veteran, Social Security benefits were awarded.  
However, records underlying that later determination appear 
incomplete.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1. .  The RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's 
award of Social Security disability 
benefits in 1995 as well as the medical 
records relied upon concerning that 
award.

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors. 

3.  The RO should request from the 
veteran a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
mugging during service.  The RO inquiry 
should include possible sources listed in 
M21-1, part III, 5.14(c)(5).  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.

4.  Thereafter, the RO should request any 
supporting evidence from alternative 
sources identified by the veteran.

5.  The RO should determine whether any 
of the individuals named by the veteran 
as having knowledge of the alleged events 
can be located through VA sources.  If 
any of them can be located, the RO should 
offer to forward a letter from the 
veteran to such individuals for the 
purpose of obtaining a statement 
concerning their knowledge of the alleged 
stressful events.  If any statements are 
obtained through this means or if the 
appellant provides any statements on his 
own, the RO should verify through service 
department sources that the individual 
offering a statement was actually 
stationed with the veteran at the time in 
question.

6.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If, and only if, the RO determines 
that there is credible supporting 
evidence that at least one claimed 
stressor actually occurred in service, 
the RO should arrange for the veteran to 
be afforded a VA psychiatric examination 
by a psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.  All indicated studies must be 
conducted.  

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report must 
reflect a review of pertinent material in 
the claims folder.  The examiner should 
be informed of the stressor(s) that have 
been verified.  If PTSD is demonstrated, 
the examiner should express an opinion as 
to whether it is as likely as not that 
the veteran has PTSD related to his 
military service, as opposed to any other 
traumatic event before or after service.  
For purposes of determining whether PTSD 
due to service is present, the examiner 
may only consider an alleged stressful 
event that the RO has found to be 
verified by credible supporting evidence.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assist the veteran in the 
development of facts pertinent to his claim.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



